The foregoing opinion was announced February 27, 1928. On the 13th of the following month a petition for rehearing was filed. Six days later that petition was granted. May 7, 1928, the cause was re-argued orally. It now appeared that while the opinion rested upon the assumption that the seepage in question "belongs to the river" such assumption was one of fact, the finding of which the record left in doubt. Accordingly on June 11, 1928, we remanded the cause with directions to the trial *Page 183 
court to find "whether the water in question ever reached the river, and if not whether it would reach the river if not diverted but left to itself." Complying therewith that court in a supplemental finding which, on October 30, 1928, was made a part of this record, specifically held "That the water in question did reach the river; and that said water, if not diverted but left to itself, would reach the river."
Further briefs were thereupon filed by the parties and the cause finally submitted May 23, last.
It thus now clearly appears that the water here in question is part of the natural stream. See authorities cited in the foregoing opinion.
The petition for rehearing was based upon the contrary assumption. We quote therefrom: "It would appear that the court has acted upon the theory that such waters not only belonged to a stream, but were the waters of a natural stream which was a tributary to the Arkansas River. * * * Nowhere has any such claim ever been made, except in the briefs filed by defendant in error and in the oral argument before this court." No other question, raised by the record, is now argued.
In the light of this amended finding we have no doubt of the correctness of our original opinion. We should here observe, however, that what is therein said about the refutation of "any claim that percolation or seepage of any water belongs to the land owner," and the apparent conflict between section 1637, C. L. 1921, and the rule here followed must be confined to the facts under consideration and limited strictly to such waters as "belong to the stream." So interpreted that opinion is adhered to and the judgment affirmed. *Page 184